7 N.Y.3d 862 (2006)
In the Matter of JAMES RUSH, Appellant,
v.
COUNTY OF NASSAU et al., Respondents.
Court of Appeals of New York.
Submitted August 14, 2006.
Decided October 24, 2006.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed Supreme Court's order denying appellant's motion, pursuant to CPLR 2221 (e), *863 for leave to renew, dismissed upon the ground that such portion of the order does not finally determine the proceeding within the meaning of the Constitution; motion for leave to appeal otherwise denied.